internal_revenue_service number release date index number washington dc department of the treasury in re person to contact telephone number refer reply to cc psi 9-plr-133140-02 date date legend taxpayer spouse trust settlors date date date year a b accounting firm personal advisor bookkeeper dear this is in response to your letter received date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate taxpayer’s generation-skipping_transfer gst tax exemption to a transfer to an irrevocable_trust a summary of the facts and representations submitted is as follows on date taxpayer and spouse settlors formed the trust for the benefit of their family members and their descendants article iii of trust provides that the trustee will initially hold the trust estate in a single common trust article iii a provides that during the common trust’s term trustee has the discretion to distribute trust net_income to settlors’ children and grandchildren and spouse’s mother father and brother to provide for their health support maintenance and education if the trustee deems that the common trust’s plr-133140-02 income is insufficient the trustee has the discretion to pay trust principal to settlors’ children or grandchildren for their health support maintenance and education distributions need not be equal among the beneficiaries undistributed_income is to be added to principal article iii c provides that the common trust will terminate on the third anniversary of the death of the last of the settlors to die upon termination the trustee is to divide the remaining trust estate into equal shares and allocate one share to each then living child and one collective share to each deceased child’s then living descendants trustee is to hold each living child’s share in further trust under article iii trustee is to divide the collective share allocated to each deceased child’s then living descendants into equal shares and allocate one share to each deceased child’s the then living children settlors’ grandchildren and one collective share to each deceased grandchild’s then living descendants settlors’ great-grandchildren trustee is to hold each living grandchild’s share in further trust under article iii each then living great- grandchildren’s collective share is to be further divided and allocated one share to each great-grandchild and held in further trust under article iii in the event that settlors are not survived by then living descendants when the common trust terminates the trustee is to distribute the trust estate to spouse’s father brother and mother if living if not then to charities designated in the trust pursuant to articles iii a and b the trustee of a_trust established under article iii c for a child is to pay the child and his or her descendants so much of trust’s net_income and principal deemed necessary to provide for the child’s and his or her descendants health support maintenance and education income not distributed is to be added to principal pursuant to article iii c article iii e provides the child with a testamentary limited power to appoint the trust’s remaining trust estate in his or her will or codicil among settlors’ descendants article iii f provides that when a child dies his or her trust terminates if the child is survived by then living descendants the trustee is to divide the remaining unappointed trust estate into equal shares and allocate one share to the child’s then living children settlors’ grandchildren and one collective share to each deceased grandchild’s then living descendants settlors’ great-grandchildren trustee is to hold each living grandchild’s share in further trust under article iii the collective share for a deceased grandchild’s living descendants is to be divided and one share is to be allocated to each great-grandchild and held in further trust in accordance with article iii taxpayer has represented that she relied upon accounting firm to prepare all of her individual tax returns taxpayer also relied on personal advisor and her personal bookkeeper bookkeeper to provide accounting firm with the necessary information in order for accounting firm to prepare taxpayer’s individual tax returns personal plr-133140-02 advisor is a certified_public_accountant with over years of experience of which are in the area of taxation on date spouse made a gift of dollar_figurea to the trust in the same year year spouse made a gift of dollar_figureb to the trust on date settlors retained accounting firm to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax returns for year on their form sec_709 settlors consented to treat the gifts made in year as being made one-half by each pursuant to sec_2513 through an oversight settlors’ tax professionals failed to include the date gift of dollar_figurea to the trust on settlors’ form sec_709 and as a result failed to allocate settlors’ gst exemptions thereto taxpayer is requesting an extension of time under sec_2642 and sec_301_9100-3 to make a gst_exemption allocation to the date transfer to the trust and that such allocation will be based on the value of the property transferred to the trust on date law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period plr-133140-02 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of this chapter notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-133140-02 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of sixty days from the date of this letter to make an allocation of taxpayer’s available gst_exemption to the transfer to the trust on date the allocation should be made on a supplemental form_709 for year that includes the date gift of dollar_figurea to the trust the allocation will be effective as of date and the gift_tax value of the transfer to the trust will be used in determining the amount of gst_exemption to be allocated to the trust the supplemental form_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 one copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by settlors and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property transferred to the trust for federal transfer_tax purposes this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes one copy of this letter cc
